Matter of Donavin G.H. (Diane G.) (2016 NY Slip Op 02993)





Matter of Donavin G.H. (Diane G.)


2016 NY Slip Op 02993


Decided on April 20, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
THOMAS A. DICKERSON
L. PRISCILLA HALL
SANDRA L. SGROI, JJ.


2015-06610
 (Docket Nos. N-11846-15, N-11847-15)

[*1]In the Matter of Donavin G. H. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andDiane G. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 1)
In the Matter of Iyana G. H. (Anonymous). Administration for Children's Services, petitioner-respondent; 
andDiane G. (Anonymous), respondent-appellant, et al., respondent. (Proceeding No. 2)


Ambika Panday, Brooklyn, NY (Martha Liebell and Gabrielle Friedman of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Pamela Seider Dolgow and Janet L. Zaleon of counsel), for respondent.
Karen P. Simmons, Brooklyn, NY (Barbara H. Dildine and Janet Neustaetter of counsel), attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Alan Beckoff, J.), dated July 9, 2015. The order, after a hearing, denied the mother's application pursuant to Family Court Act § 1028 for the return of the subject children to her custody.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The appeal has been rendered academic by the mother's consent to the entry of a finding of neglect (see Matter of Melanie C. [Melissa L.], 128 AD3d 460; Matter of Jovan W. v Ticarrah W.P., 92 AD3d 888; Matter of Christine G., 61 AD3d 756; Matter of Charnel T., 49 AD3d 427; Matter of Eddie J., 273 AD2d 239).
MASTRO, J.P., DICKERSON, HALL and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court